Order entered January 21, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01255-CR

                            DONNIE EUGENE MILLS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                               Trial Court Cause No. 70732

                                            ORDER
        Before the Court is appellant’s January 14, 2020 first motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief received that same day filed as of the

date of this order.


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE